Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-9, 13-18, and 27-56 have been examined and rejected. This Office action is responsive to the amendment filed on 03/30/2022, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 27-29, and 32, 43, 46 are rejected under AIA  35 U.S.C §103 as being unpatentable over Grieves et al. (US 20150100537 A1, hereinafter Grieves) in view of Lemay et al. (US 20080055269 A1, hereinafter Lemay).


As to independent claims 1, 27 and 28, Grieves teaches an electronic device (Fig. 1, paragraph [0024], a computing device 102), comprising: 
a touch-sensitive display (paragraph [0025], The integrated display 114 of a computing device 102, or the display device 110, may be a touch-screen display); 
one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (paragraph [0024], Any of the computing devices can be implemented with various components, such as one or more processors and memory devices), the one or more programs including instructions for: 
displaying a first user interface (Fig. 3, user interface 300), the first user interface concurrently displaying: 
a virtual keyboard in a second region of the display, the virtual keyboard including a number of character keys (Fig. 3, paragraph [0034], an on-screen keyboard 302 for a mobile phone device; 302 is location in the bottom area which is the second region of the display); 
while displaying the first user interface, receiving a second message from the first user (paragraph [0034], The interface includes a text input control 304 in the form of a text message input box. In the depicted example, a user has interacted with the text input control to input the characters "Running late be" that correspond to a partial phrase; the user who types message 304 is the first user; "Running late be" is the second message); and 
in response to receiving the second message from the first user, displaying a plurality of suggested one or more characters in a third region of the display, the plurality of suggested one or more characters is determined based, at least in-part, on a content of the second message received from the first user, wherein the third region is displayed concurrently with the first and second regions (paragraph [0035], FIG. 3 depicts various prediction options for the input text "Running late be" as being output in a text prediction bar 308 that appears at the top of the keyboard. In accordance with techniques described herein, the prediction options include both words 130 and emoji 132. In particular, the options "there," "home," a house emoji, "happy," a smiley emoji, "here," "in," and "at," are shown as possible completions of the input text; 126 message display area is the first region, 302 is the second region, 308 display area on top of the keyboard area is the third region).
Grieves does not teach:
a message transcript in a first region of the display, the message transcript including a first message from at least a first user; and 
while displaying the first user interface, receiving a second message from the first user.
Lemay teaches:
a message transcript in a first region of the display, the message transcript including a first message from at least a first user (Fig. 6B, paragraph [0162], Instant messages 606 to the other party, typically listed in order along the opposite side of UI 600A to show the back and forth interplay of messages in the conversation; the user sends message 606 is the first user, 606-1 is the first message); and 
while displaying the first user interface, receiving a second message from the first user (Fig. 6B, paragraph [0162], Instant messages 606 to the other party, typically listed in order along the opposite side of UI 600A to show the back and forth interplay of messages in the conversation; 606-2 is the second message).
Since Grieves teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a message transcript in a first region of the display, the message transcript including a first message from at least a first user, and while displaying the first user interface, receiving a second message from the first user, as taught by Lemay, as the prior arts are in the same application field of chat user interface message display, and Lemay further teaches two user chat interface multiple messages display. By incorporating Lemay into Grieves would improve the integrity of Grieves’s system by allowing to show the back and forth interplay of messages in the conversation (paragraph [0162]).


As to dependent claims 2, 29, and 43, the rejection of claim 1 is incorporated. Grieves teaches the electronic device of claim 1, the one or more programs further including instructions for: 
detecting input representing user selection of a suggested one or more characters from the displayed plurality of suggested one or more characters (paragraph [0036], if a user selects the "home" option by touch or otherwise, the input text in the search input box may automatically be completed to "Running late be home" in accordance with the selected option); and 
in response to detecting the input, displaying the selected suggested one or more characters in the message transcript in the first region of the display (Fig. 3, paragraph [0036], if a user selects the "home" option by touch or otherwise, the input text in the search input box may automatically be completed to "Running late be home" in accordance with the selected option; the message display area is the first region).

As to dependent claims 5, 32, and 46, the rejection of claim 1 is incorporated. Grieves teaches the electronic device of claim 1, the one or more programs further including instructions for: determining the plurality of suggested one or more characters based on at least one word used in the second message (paragraph [0035], FIG. 3 depicts various prediction options for the input text "Running late be" as being output in a text prediction bar 308 that appears at the top of the keyboard. In accordance with techniques described herein, the prediction options include both words 130 and emoji 132. In particular, the options "there," "home," a house emoji, "happy," a smiley emoji, "here," "in," and "at," are shown as possible completions of the input text).

Claims 8-9, 13-17, 35-41, and 49-55, are rejected under AIA  35 U.S.C §103 as being unpatentable over Grieves et al. (US 20150100537 A1, hereinafter Grieves) in view of Lemay et al. (US 20080055269 A1, hereinafter Lemay) in view of Faaborg et al. (US 8996639 B1, hereinafter Faaborg).

As to dependent claims 8, 35, and 49, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
determining the plurality of suggested one or more characters based on a punctuation mark used in the second message.  
Faaborg teaches:
determining the plurality of suggested one or more characters based on a punctuation mark used in the second message (Col 7 line 24-52, For instance, suggestion module 16 may receive a request including the information, "Are you coming?" Suggestion module 16 may determine that the most common replies to the information included in the request are "I'll be right there," "yes," and "no.").
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the plurality of suggested one or more characters based on a punctuation mark used in the second message, as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

As to dependent claims 9, 36, and 50, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
determining whether the second message contains an interrogatory sentence; and
in accordance with a determination that the second message contains an interrogatory sentence, displaying at least "yes" and "no" as part of the plurality of suggested one or more characters.
Faaborg teaches:
determining whether the second message contains an interrogatory sentence (Col 7 line 24-52, By analyzing the incoming communications and the corresponding selected responses (e.g., chat logs), suggestion module 16 (or other components of response suggestion unit 14) may determine likely replies to common messages. For instance, suggestion module 16 may receive a request including the information, "Are you coming?"); and 
in accordance with a determination that the second message contains an interrogatory sentence, displaying at least "yes" and "no" as part of the plurality of suggested one or more characters (Col 7 line 24-52, Suggestion module 16 may determine that the most common replies to the information included in the request are "I'll be right there," "yes," and "no.").
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above  as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

As to dependent claims 13, 37, and 51, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
determining the plurality of suggested one or more characters based on at least a location of the first user
Faaborg teaches:
determining the plurality of suggested one or more characters based on at least a location of the first user (Col 11 line 5-20, The request for candidate responses may, in some examples, include other information. The other information may include information pertaining to the computing device that sent the request and/or information pertaining to a user of the computing device that sent the request. For instance, a request may include a unique identifier (e.g., an ID number) identifying the user and/or the computing device that sent the request, location information indicating one or more locations of the computing device).
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

As to dependent claims 14, 38, and 52, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
determining a location of the electronic device, and displaying an affordance for sending the location as a message to the first user.
Faaborg teaches:
determining a location of the electronic device, and displaying an affordance for sending the location as a message to the first user (Col 13 line 61-67, the determined contextual elements may be specific, such as an exact street address and/or name of an establishment as a predicted destination. In other examples, the contextual elements may be generalized (e.g., "home" or a city name as a current location)).
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

As to dependent claims 15, 39, and 53, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
determining the plurality of suggested one or more characters based on at least one calendar entry stored in the electronic device
Faaborg teaches:
determining the plurality of suggested one or more characters based on at least one calendar entry stored in the electronic device (Col 22 line 7-13, User data analysis module 50 may, in the examples of FIGS. 4A and 4B, obtain additional information from a calendar service of the user. Based at least in part on the obtained information, user data analysis module 50 may determine a contextual element, "busy," corresponding to a predicted future availability of the user).
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

As to dependent claims 16, 40, and 54, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
obtaining a calendar entry based on the message received from the first user; and displaying an affordance for sending at least a portion of the obtained calendar entry as a message to the first user.
Faaborg teaches:
obtaining a calendar entry based on the message received from the first user; and displaying an affordance for sending at least a portion of the obtained calendar entry as a message to the first user (Col 22 line 21-27, In the examples of FIGS. 4A and 4B, user data analysis module 50 may determine "Wednesday, May 31, 2013 1:00 PM-3:00 PM" as the available time category. That is, user data analysis module 50 may determine that the user is busy during the requested day and time, but is available during the afternoon on the requested day).
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

As to dependent claims 17, 41, and 55, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, the one or more programs further including instructions for:
	determining the plurality of suggested one or more characters based on at least an honorific used in the second message.
Faaborg teaches:
determining the plurality of suggested one or more characters based on at least an honorific used in the second message (Col 21 line 66-Col 22 line 3, User data analysis module 50 may determine a "professional" contextual element indicating a social-relationship between the user (e.g., Bob Andrews) and the sender of the incoming communication (e.g., Erica Davis). User data analysis module 50 may determine the social-relationship based at least in part on the contact information received with the request (e.g., information identifying Erica Davis as a work colleague)).
Since Grieves/Lemay teaches an electronic device of presenting suggested text based on a user input message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Faaborg, as the prior arts are in the same application field of chat user interface message display, and Faaborg further teaches two user chat interface multiple messages display. By incorporating Faaborg into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing a computing device to increase the user's efficiency by predicting what a user's reply is likely to be, based on a received incoming communication (Col 3 line 22-35).

Claims 4, 31, and 45 are rejected under AIA  35 U.S.C §103 as being unpatentable over Grieves et al. (US 20150100537 A1, hereinafter Grieves) in view of Lemay et al. (US 20080055269 A1, hereinafter Lemay) and in view of Paek et al. (US 20110201387 A1, hereinafter Paek).

As to dependent claim 4, 31, and 45, the rejection of claim 1 is incorporated. Grieves teaches the electronic device of claim 1, the one or more programs further including instructions for:
while displaying the first user interface that concurrently includes the first region, second region, and the third region, detecting a keyboard input representing one or more contacts on a virtual keyboard (Fig. 3, user enter keyboard characters instead of choosing input from 308); and 
Grieves/Lemay does not teach:
in response to detecting the keyboard input, replacing the plurality of suggested one or more characters in the third region with a plurality of auto-correct suggestions based on the keyboard input.
Paek teaches:
in response to detecting the keyboard input, replacing the plurality of suggested one or more characters in the third region with a plurality of auto-correct suggestions based on the keyboard input (paragraph [0125], FIG. 11B depicts the mobile device 1102 after the user has typed a delimiter key (e.g., the space bar). As shown, three suggestion candidates "birthday" 1120, "new" 1121, and "go lucky" 1122 are displayed in the candidates area 1110; Fig. 7C, the phrase 742 has been updated with the unexpected key "r," and the carat 712 is placed immediately after the phrase. Further, suggestion candidates "while" 750, "white" 751, and "wholesale" 752 have been provided based on the phrase 742; when user changes the text input by the keyboard entry, the suggestion changed from suggested word to auto-correction words).
Since Grieves/Lemay teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in response to detecting the keyboard input, replacing the plurality of suggested one or more characters in the third region with a plurality of auto-correct suggestions based on the keyboard input, as taught by Paek, as the prior arts are from the same application field of user interface display of suggested text, and Paek further teaches ceasing to the display the plurality of suggested one or more characters. By incorporating Paek into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing increasing user text input speed, reducing text entry errors, and improving the overall user experience (paragraph [0003]).

Claims 3, 30, 44, and 6, 33, and 47 are rejected under AIA  35 U.S.C §103 as being unpatentable over Grieves et al. (US 20150100537 A1, hereinafter Grieves) in view of Lemay et al. (US 20080055269 A1, hereinafter Lemay) and in view of Aharwal et al. (US 8832584 B1, hereinafter Aharwal).

As to dependent claim 3, 30, and 44, the rejection of claim 2 is incorporated. Grieves/Lemay does not teach the electronic device of claim 2, the one or more programs further including instructions for:
detecting second input representing user selection of a confirmation affordance; and in response to detecting the second input, sending the selected suggested one or more characters to the first user.
	Aharwal teaches:
detecting second input representing user selection of a confirmation affordance; and in response to detecting the second input, sending the selected suggested one or more characters to the first user (Fig. 6. The HQUI 400 provides controls 606 and 608 to facilitate user entry of an answer.  That is, the user may select a "Moon" control 606 to answer "moon" or a "Sun" control 608 to answer "sun"; 606 and 608 are confirmation affordances; The user who originally posted the question is identified as "John Smith"; "John Smith" is the first user).
Since Grieves/Lemay teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Aharwal, as the prior arts are from the same application field of user interface displayed text analysis and processing, and Aharwal further teaches using the preceding and subsequence word as answer choices. By incorporating Aharwal into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing to facilitate user entry of an answer (Col 11 line 52-53).

As to dependent claims 6, 33, and 47, the rejection of claim 1 is incorporated. Grieves teaches the electronic device of claim 1, the one or more programs further including instructions for:
displaying the plurality of suggested one or more characters for the second message (Fig. 3, paragraph [0035], the prediction options include both words 130 and emoji 132. In particular, the options "there," "home," a house emoji, "happy," a smiley emoji, "here," "in," and "at," are shown as possible completions of the input text; 308 list the suggested character).
Grieves/Lemay does not teach:
identifying a use of a word "or" in the message; 
identifying a preceding word that appears immediately before the word "or"; and identifying a subsequent word that appears immediately after the word "or', wherein: 
displaying at least the preceding word and the subsequent word.
Aharwal teaches:
identifying a use of a word "or" in the message (“In this example, the user enters the question, "Is Juliet said to be the sun or the moon?" into the entry panel 506.”, Col 11 line 17-19, the system has to extract every single word in the message which includes scanning word “or” in order to obtain candidate answer words); 
identifying a preceding word that appears immediately before the word "or"; and identifying a subsequent word that appears immediately after the word "or' (“In this screen, the HQUI 400 includes a question presentation area 604 that lists one or more question on the digital work. In this example, the question entered by the user in FIG. 5 (i.e., "Is Juliet said to be the sun or the moon?") is shown in the question presentation area 604. The user who originally posted the question is identified as "John Smith" of Portland Oreg. For this particular question, two possible discrete answers--sun and moon--are given beneath the question in the question presentation area 604. The HQUI 400 provides controls 606 and 608 to facilitate user entry of an answer. That is, the user may select a "Moon" control 606 to answer "moon" or a "Sun" control 608 to answer "sun". The question presentation area 604 may further include statistics 610 on how accurately the user is answering the questions”, Col 11 line 43-56), wherein: 
displaying at least the preceding word and the subsequent word (Fig. 6, the control 606 displays answer “Moon” and the control 608 displays answer “Sun” for user to select).
Since Grieves/Lemay teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Aharwal, as the prior arts are from the same application field of user interface displayed text analysis and processing, and Aharwal further teaches using the preceding and subsequence word as answer choices. By incorporating Aharwal into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing to facilitate user entry of an answer (Col 11 line 52-53).
Claims 7, 34, and 48 are rejected under AIA  35 U.S.C §103 as being unpatentable over Grieves et al. (US 20150100537 A1, hereinafter Grieves) in view of Lemay et al. (US 20080055269 A1, hereinafter Lemay) and in view of Aharwal et al. (US 8832584 B1, hereinafter Aharwal) and in further view of Block (US 20100088302 A1, hereinafter Block).

As to dependent claims 7, 34, and 48, the rejection of claim 6 is incorporated. Grieves teaches the electronic device of claim 6, displaying the plurality of suggested one or more characters (Fig. 3, paragraph [0035], the prediction options include both words 130 and emoji 132. In particular, the options "there," "home," a house emoji, "happy," a smiley emoji, "here," "in," and "at," are shown as possible completions of the input text; 308 list the suggested character).
Grieves/Lemay/Aharwal does not teach:
the second message includes an interrogatory, the one or more programs further including instructions for: 
determining a word or phrase that is responsive to the interrogatory, wherein the word or phrase is different from the preceding word and the subsequent word; and 
displaying the plurality of suggested one or more characters comprises the word or phrase that is responsive to the interrogatory.	
Block teaches:
the second message includes an interrogatory (paragraph [0081], the context management system 100, in cooperation with one or more of the processor 130 and memory 140, can determine if messages sent by the CPM system 20 to the end user at the end user device 30 are actually queries), the one or more programs further including instructions for: 
determining a word or phrase that is responsive to the interrogatory, wherein the word or phrase is different from the preceding word and the subsequent word (paragraph [0081], For example, a determination can be made as to whether alternatives are provided in a message that requires an answer, such as the message concluding with a question mark. Other types of punctuation could also be identified as query-type messages such as "yes/no" and/or phrases such as "please select A, B or C."”); and
the plurality of suggested one or more characters comprises the word or phrase that is responsive to the interrogatory (paragraph [0081], For example, a determination can be made as to whether alternatives are provided in a message that requires an answer, such as the message concluding with a question mark. Other types of punctuation could also be identified as query-type messages such as "yes/no" and/or phrases such as "please select A, B or C."”).
 Since Grieves/Lemay/Aharwal teaches a medium of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate above, as taught by Block, as the prior arts are from the same application field of user interface displayed text analysis and processing, and Block further teaches analyzing interrogatory sentence. By incorporating Block into Grieves/Lemay/Aharwal would expand the utility of Grieves/Lemay/Aharwal’s system by allowing to assist with the selection of words that are likely to be unique, and this word used as the keyword for context correlation (paragraph [0078]).

Claims 18, 42, and 56 are rejected under AIA  35 U.S.C §103 as being unpatentable over Grieves et al. (US 20150100537 A1, hereinafter Grieves) in view of Lemay et al. (US 20080055269 A1, hereinafter Lemay) and in view of McEvoy et al. (US 20110111730 A1, hereinafter McEvoy).

As to dependent claims 18, 42, and 56, the rejection of claim 1 is incorporated. Grieves/Lemay does not teach the electronic device of claim 1, further comprising: 
obtaining a plurality of contact names stored on the electronic device; 
detecting the use of a contact name of the plurality of contact names in the second message; 
obtaining contact information corresponding to the used contact name; and 
displaying an affordance for sending at least a portion of the obtained contact information as a message to a second user.
McEvoy teaches:
obtaining a plurality of contact names stored on the electronic device (paragraph [0026], The user can also, via the web interface to the control network, register one or more selected contacts to be stored specifically within that user's account for future call purposes; paragraph [0037], Once authenticated, the user can initiate a call to one of his pre-stored numbers); 
detecting the use of a contact name of the plurality of contact names in the second message (paragraph [0037], the user can initiate a call to one of his pre-stored numbers by simply mentioning the name of the contact e.g. "call James"); 
obtaining contact information corresponding to the used contact name (paragraph [0037], the user can initiate a call to one of his pre-stored numbers by simply mentioning the name of the contact e.g. "call James"; the pre-stored call number is the obtained contact information); and
	displaying an affordance for sending at least a portion of the obtained contact information as a message to a second user (Paragraph [0039], If more than one such name is stored, the system may prompt for clarification.  If only a single match is found, then that contact number is passed from the speech engine to the control network; the prompt is the affordance).
Since Grieves/Lemay teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by McEvoy, as the prior arts are from the same application field of user interface displaying messages, and McEvoy further teaches displaying contact information based on the stored information. By incorporating McEvoy into Grieves/Lemay would expand the utility of Grieves/Lemay’s system by allowing the device acts according to a pre-programmed instruction to call the pre-stored number (paragraph [0029]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-9, 13-18, and 27-28, cancellation of claims 10-12, and 19-26, addition of new claims 29-56.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143